DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the gas tube” where it is unclear to the Examiner what gas tube is being referred back to. For examination purposes, “the gas tube” will be treated as “a gas tube”.
Claim 4 recites “high pressure condensing tube” where the use of high pressure is a relative term which renders the claim indefinite.  The term "high pressure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination, any tubing from capable of handling a pressure will be under consideration.
Claim 8 recites “high pressure anti-explosion valve” and “lower-pressure anti-explosion” where the use of high and lower are each a relative term which renders the claim indefinite.  
Claim 10 recites “high speed fan” where the use of high speed is a relative term which renders the claim indefinite.  The term "high speed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination, any cooling fan is applicable to the fan of claim 10.
Claims 2, 3, 5-7, and 9 are rejected for depending from an indefinite and unclear claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 8840377 (Leece hereinafter) in view of US 2016/0290693 (Pereira hereinafter) and further in view of US 2539292 (Anderson hereinafter).
Regarding claim 1, Leece teaches a dual piston compressor (Figures 4 and 6) that discloses a housing (Housing surrounding the compressor shown in Figure 4 to house the lines 72 and 74) and an air compression mechanism (Made of the dual pistons for compressor 10) and a drive mechanism mounted in the housing (Drive mechanism 122), characterized in that, the air compression mechanism includes a low-pressure cylinder (Cylinder made by the wall 28), a high-pressure cylinder (Cylinder for piston 44 to actuate in), a primary piston (Piston head 48), a secondary piston (Piston 44), a piston rod (Rod being the base 40); the high-pressure cylinder is mounted in the low-pressure cylinder coaxially (Evident of Figure 4), and fixed on the first end of the low-pressure cylinder to form an annular piston chamber between the low-pressure cylinder and the high-pressure cylinder (Shown in Figure 4); the primary piston is mounted in the annular piston chamber to separate the annular piston chamber into a suction chamber and a compression chamber (Figure 4 where the suction chamber is 16 and discharge chamber is 14 via valve 66); the secondary piston is mounted in the high-pressure cylinder (Figure 4); the piston rod is penetrated into the low-pressure cylinder from the second end of the low-pressure cylinder (Shown in Figure 4); the piston rod includes a sleeve and an inner rod (Sleeve around 40 for rod 36 leading to 44); the sleeve of the piston rod is covered on the high-pressure cylinder and connected to the primary piston (Seen in Figure 4); the inner rod of the piston rod is inserted into the high-pressure cylinder and connected to the secondary piston (Seen in Figure 4); the low-pressure cylinder is equipped with an air inlet of the suction chamber (Inlet at valve 60 to chamber 16), an air inlet of the high-pressure cylinder and an air outlet of the high-pressure cylinder on the first end (Inlet 68 and outlet 70); the low-pressure cylinder is equipped with an air outlet of the compression chamber at the second end (Outlet at valve 62); the air inlet of the suction chamber is equipped with a primary one-way valve (Inlet valve 60); a secondary one-way valve connecting the suction chamber and compression chamber (Valve 62 
Leece is silent with respect to a pressure cylinder, the pressure cylinder is equipped with an air inlet and an air outlet; the air inlet of the pressure cylinder is connected with the air outlet of compression chamber and the air outlet of the pressure cylinder connected with the air inlet of the high-pressure cylinder through the gas tube, and the third one-way valve is mounted between the air outlet of the compression chamber and the air inlet of the pressure cylinder; and the fourth one-way valve is mounted between the air outlet of pressure cylinder and the air inlet of high-pressure cylinder.
However, Pereira teaches a compressor that discloses an intermediate pressure cylinder between a low pressure compressor and a high pressure compressor (Figure 4 where the separator 230 is a seen as a pressure cylinder). The resultant combination would place the separator between the valve 66 and 68 of Leece such that the pressure cylinder is equipped with an air inlet and an air outlet; the air inlet of the pressure cylinder is connected with the air outlet of compression chamber and the air outlet of the pressure cylinder connected with the air inlet of the high-pressure cylinder through the gas tube, and the third one-way valve is mounted between the air outlet of the compression chamber and the air inlet of the pressure cylinder; and the fourth one-way valve is mounted between the air outlet of pressure cylinder and the air inlet of high-pressure cylinder.

Leece is silent with respect to the primary piston is equipped with a secondary one-way valve connecting the suction chamber and compression chamber.
However, Anderson teaches a dual compressor that features an intake piston that features a one way valve between a suction chamber and compression chamber (Figure 1, Piston 44 with one way valve 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid passage between the suction and compression passage of Leece with the single one way valve in the piston of Anderson to minimize the required components required for manufacturing. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 8840377 (Leece) in view of US 2016/0290693 (Pereira) in view of US 2539292 (Anderson) and further in view of US 5600961 (Whipple hereinafter).
Regarding claim 2, Leece’s modified teachings are described above in claim 1 where Leece further discloses that the drive mechanism includes a drive motor (¶ 65 details an electric motor driving the compressor) and a swing arm (Arm connecting 126 to 124); the output shaft of the motor is in drive connection with the input end of the swing arm (Output of 126 is connected to 124 to transfer motive force to the compressor).
Leece is silent with respect to the drive mechanism including a sliding block; the sliding block being connected with the outer end of the piston rod; the sliding block is designed with a swing groove and the output end of the swing arm is in slip connection with the swing groove of the sliding block.

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the motive transmission of Leece with the sliding block of Whipple to allow for a compact design while still producing the well-known effect of translating rotational movement to linear movement. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 8840377 (Leece) in view of US 2016/0290693 (Pereira) in view of US 2539292 (Anderson) in view of US 2011/0158834 (Pan hereinafter) and further in view of US 2008/0307807 (Graff hereinafter).
Regarding claim 3, Leece’s modified teachings are described above in claim 2 where Leece is silent with respect to the housing is equipped with a DC power socket and an AC power socket externally; the DC power socket is in electric connection with the drive motor; the AC power socket is in electric connection with the drive motor through a power adapter.
However, Pan teaches an electric motor for a pump that discloses the use of both AC and DC power adapters to provide power to the motor (¶ 20). The resultant combination would be such that the housing is equipped with a DC power socket and an AC power socket externally; the DC power socket is in electric connection with the drive motor; the AC power socket is in electric connection with the drive motor through a power adapter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor and pump of Leece with the multiple power 
Leece is silent with respect to the drive motor is DC gear motor.
However, Graff teaches a compressor driven by an electric DC motor with gearing (¶ 41 to adapt the motor speed to the desired compressor speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Leece with gearing of Graff to adapt the motor speed to the desired compressor speed due to Leece also teaching this aspect in ¶ 67-69.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 8840377 (Leece) in view of US 2016/0290693 (Pereira) in view of US 2539292 (Anderson) and further in view of US 3747404 (Novak hereinafter).
Regarding claim 4, Leece’s modified teachings are described above in claim 1 where the combination of Leece, Pereira, and Anderson would further disclose an oil-water separator is mounted on the housing (Separator 230 of Pereira); the oil-water separator is connected to the air outlet of the pressure cylinder through a high-pressure condensing tube (Resultant combination).
Leece’s modified teachings are silent with respect to the oil-water separator is equipped with an external air cock and a primary liquid draining valve vertically.
However, Novak teaches an air compressor with an oil separator that discloses the oil-water separator is equipped with an external air cock and a primary liquid draining valve vertically (Safety valve labeled in Figure 1 and the opening at the bottom of the separator 230 of Pereira serves as the liquid draining valve).
. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 8840377 (Leece) in view of US 2016/0290693 (Pereira) in view of US 2539292 (Anderson) in view of US 3747404 (Novak) and further in view of US 2004/0031278 (Martin hereinafter).
Regarding claim 5, Leece’s modified teachings are described above in claim 4 but are silent with respect to the high-pressure condensing tube is a threaded copper tube.
However, Martin teaches a compressor system hat discloses the use of copper tubing through out the system (¶ 15) such that it would be a design choice to use a copper tubing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubing of Leece with the copper tubing of Martin to improve thermal conductivity. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 8840377 (Leece) in view of US 2016/0290693 (Pereira) in view of US 2539292 (Anderson) in view of US 2016/0367912 (Kennedy hereinafter) and further in view of US 2012/0027631 (Barker hereinafter).
Regarding claim 6, Leece’s modified teachings are described above in claim 4 but are silent with respect to a controller, characterized in that, the compressor is equipped with an adjustable pressure gauge; the controller will stop the drive mechanism when the pressure reaches the set value of adjustable pressure gauge.
However, Kennedy teaches an oil/water separator that discloses a controller (Controller per ¶ 101 and 158), characterized in that, the compressor is equipped with an adjustable pressure gauge (¶ 115 discloses monitoring the pressure); the controller will stop the drive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor and oil separator of Leece with the controller and sensing of Kennedy to allow for improved operation and control of the compressor.
Leece is silent with respect to the oil-water separator is equipped with an adjustable pressure gauge.
However, Barker teaches a compressor that discloses placing a pressure gauge on the oil separator (Figure 3, gauge 68 on separator 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor location of Kennedy on Leece with the gauge location of Barker to gather the specific operational pressure by the user to determine the operation status of the compressor.
Regarding claim 7, Leece’s modified teachings are described above in claim 6 where Kennedy further discloses an alarm (¶ 101 and 158) and Kennedy discloses monitoring the fluid temperature throughout the system (¶ 96) but are silent with respect to the low-pressure cylinder is mounted with a temperature sensor on the first end; the controller triggers the alarm to act when the temperature sensed by the temperature sensor is higher than or lower than the set value.
However, it would have been a matter of design choice to location the temperature sensor of Kennedy at a location of the low pressure cylinder to obtain the desired temperature for observation of the compressor system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 8840377 (Leece) in view of US 2016/0290693 (Pereira) in view of US 2539292 (Anderson) and further in view of US 3791105 (Rhodes hereinafter).
Regarding claim 9, Leece’s modified teachings are described above in claim 1 but are silent with respect to the oil separator having a cotton filter internally. 
However, Rhodes teaches an oil separator that utilizes an internal cotton filter (Claim 1 of Rhodes). The resultant combination would be such that the compressed air flows into the pressure cylinder from the space below the cotton filter and is discharged from the pressure cylinder above the cotton filter (See Pereira showing the oil separator structure where the cotton filter would be applied to 270 in Figure 4); a secondary liquid draining valve is mounted at the bottom of the pressure cylinder (Valve 300 of Pereira).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil separator with the cotton filter to further filter particulates from the fluid. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 8840377 (Leece) in view of US 2016/0290693 (Pereira) in view of US 2539292 (Anderson) and further in view of US 5671605 (Helterbrand hereinafter).
Regarding claim 10, Leece’s modified teachings are described above in claim 1 where the resultant combination would feature the low-pressure cylinder is also equipped with a threaded structure on the periphery (Resultant from the combination of Leece/Pereira).
Leece is silent with respect to the housing is mounted with a high-speed fan internally; the high-speed fan cools the air compression mechanism by blowing.
However, Helterbrand teaches a compressor that discloses the housing is mounted with a high-speed fan internally; the high-speed fan cools the air compression mechanism by blowing (Fan 106 as seen in Figure 1 is fully capable of blowing cooling air over the compressor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Leece with the fan of Helterbrand to improve cooling of the compressor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746